Citation Nr: 0720501	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-38 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE


Entitlement to a rating in excess of 10 percent for a seizure 
disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1986 to April 1987.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision.  In March 2006, a videoconference hearing 
was held before the undersigned; a transcript of the hearing 
is associated with the claims file.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if any action is required on his part.


REMAND

The veteran's seizure disorder is currently rated 10 percent 
disabling.  The general rating formula for major and minor 
epileptic seizures bases ratings essentially on the nature 
and frequency of the seizures.  The veteran's treatment 
records contain varying reports as to the frequency of his 
seizures; the reports are inconsistent with the personal log 
of the veteran's seizures maintained by his wife.  The record 
presents a disability picture requiring clarification, and 
the Board finds that further development for such 
clarification (in the form of hospitalization for observation 
and evaluation and a neurological evaluation) is necessary. 

Furthermore, the record reflects that the medications 
prescribed to control the veteran's seizures have been 
revised by VA on several occasions, including possibly since 
December 2005.  As the claims file does not include any 
treatment records more recent than in December 2005, it 
appears that pertinent VA treatment records (which are 
constructively of record) are outstanding, and must be 
secured.  

Finally, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (i.e., to include 
disability ratings and the effective date of award).  Here, 
the veteran was not provided notice regarding effective dates 
of awards.  Since the case is being remanded anyway, there is 
an opportunity to correct such deficiency without additional 
delay.  

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the veteran 
appropriate notice regarding disability 
effective dates of awards in accordance 
with Dingess, supra.  

2.  The RO should secure for the claims 
file complete clinical records of all VA 
treatment the veteran has received for 
his seizure disorder since December 2005.

3.  Then, the RO should then arrange for 
a neurological examination/evaluation of 
the veteran, to specifically include a 
period of hospitalization for observation 
and evaluation, to determine the nature 
and severity of his seizures.  The 
veteran's claims file must be reviewed by 
the evaluating neurologist in conjunction 
with the evaluation.  The examining 
physician must be provided a copy of the 
criteria for rating epilepsies, and any 
indicated tests or studies should be 
completed.  The nature and frequency of 
the veteran's seizures during the period 
of observation and evaluation must be 
described/reported in detail.  The report 
of the evaluation must indicate whether 
the veteran's seizures are major or minor 
(as defined in the rating criteria), and 
must note their frequency.  If no 
seizures are observed, the evaluating 
neurologist should provide an opinion 
regarding the nature and frequency of the 
veteran's seizures based on evaluation of 
the veteran and review of the record.  
The evaluating neurologist should explain 
the rationale for all opinions given

4.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


